USDC-SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 6/6 /]9

 

 

APOLONIO ESPINDOLA and RUFINA
GALINDO, on behalf of themselves and
others similarly situated,

Plaintiffs, No. 18-CV-3420 (RA)

v. MEMORANDUM OPINION & ORDER

MADISON GLOBAL LLC, d/b/a NELLO,
NELLO I. BALAN, THOMAS MAKKOS,
GEORGE MAKKOS, and PASKO NICAJ,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

Plaintiffs Apolonio Espindola and Rufina Galindo commenced this action against
Defendants for alleged violations of the Fair Labor Standards Act (“FLSA”) and New York Labor
Law (“NYLL”). Before the Court is the parties’ application for approval of a settlement
agreement. See Ltr. Motion Settlement Approval (““Lir. Mot.”) (Dkt. 52); Settlement Agreement
and Release (“Agreement”) (Dkt. 52-1). Although most aspects of the Agreement are acceptable
to the Court, the parties’ request for approval of the Agreement is denied without prejudice to
renew in accordance with this Memorandum Opinion.

Under the proposed Agreement, Defendants agree to pay Plaintiffs twelve monthly
‘installments of $6,250 for a total settlement amount of $75,000. See Settlement Agreement § 1.
The total settlement amount exclusive of attorney’s fees and costs—$49,982-—-constitutes over
24% of Plaintiffs’ maximum possible recovery in this case. See Ltr. Mot. at 2. Based on the
parties’ representations, this amount is fair “in light of the legal and evidentiary challenges that

would face the plaintiff]] in the absence of a settlement.” Lopez v. Poko-St. Ann L.P., 176 F. Supp.

 
3d 340, 342 (S.D.N.Y. 2016); see also Beckert v. Ronirubinov, No. 15 Civ. 1951 (PAE), 2015 WL
8773460, at *2 (S.D.N.Y. Dec. 14, 2015) (approving a settlement of approximately 25 percent of
the maximum possible recovery).

The Court also approves of the requested award of attorney’s fees and costs. “In an FLSA
case, the Court must independently ascertain the reasonableness of the fee request.” Gurung v.
White Way Threading LLC, 226 F. Supp. 3d 226, 229-30 (S.D.N.Y. 2016). A contingency fee
award is presumptively valid where “the proposed fee amount is exactly one-third of the net
settlement amount, which is an amount routinely approved under the percentage method” in this
district. Angamarca v. Hud-Moe LLC, No, 18-CV-1334 (RA), 2018 WL 6618412, at *1 (S.D.NLY.
Dec. 17, 2018). Here, Plaintiff's counsel will receive $25,018, which amounts to 33% of the total
settlement amount, exclusive of costs. Ltr. Mot. at 2. See also Beckert v. Rubinov, No. 15 Civ.
1951 (PAE), 2015 WL 8773460, at *3 (S.D.N.Y. Dec. 14, 2015) (“[W]hen awarding attorneys’
fees on a percentage-of-the-fund basis, the appropriate denominator is the total settlement net of
costs.”). The Court thus approves the proposed attorney’s fees under the percentage of the fund
method, as well as Plaintiff's request for reasonable costs totaling $400 for filing the complaint.
See Rosales v. Gerasimos Enterprises Inc., No. 16-CV-2278 (RA), 2018 WL 286105, at *3
(S.D.N.Y. Jan. 3, 2018).

Plaintiffs’ release of claims is also reasonable. “In FLSA cases, courts in this District
routinely reject release provisions that ‘waive practically any possible claim against the
defendants, including unknown claims and claims that have no relationship whatsoever to wage-
and-hour issues.’” Gurung, 226 F, Supp. 3d at 228 (quoting Lopez v. Nights of Cabiria, LLC, 96
F, Supp. 3d 170, 181 (S.D.N.Y. 2015)). Plaintiff's release of claims is tailored to those “relating

to the claims, transactions and occurrences raised in this Litigation”—-which the Court construes

2

 
as relating to wage-and-hour claims, specifically——“that have occurred as of the Effective Date of
this Agreement.” Settlement Agreement 2. The Court therefore approves the release provision
in the Agreement.

The Court will not approve the Agreement in its entirety, however, because it does not
specify that Plaintiffs wili receive their allocated share of $49,982; rather, it provides that the
Settlement Amount will “be paid to Plaintiffs’ attorneys in Twelve (“12”) installments,” by way
of monthly post-dated checks, and that “[d]etermination of the Plaintiffs’ share, counsel fees, and
costs, is the responsibility sole of the Plaintiffs and their counsel.” Settlement Agreement q 1.
Accordingly, the parties are ordered to confirm that allocation in the Agreement itself. See
Pacheco v. Shree Laxmi Restaurant Inc., No. 17-CV-3 165(RA), 2018 WL 6618439, at *1
(S.D.N.Y. Dec, 17, 2018).

CONCLUSION

For the foregoing reasons, the Court does not approve the parties’ Agreement. The parties
may proceed as follows no later than June 11, 2019:

1. The parties may file a revised Agreement that specifies what amount of the total

settlement amount will be allocated to Plaintiff by Plaintiff's counsel;

2. The parties may file a joint letter indicating their intent to abandon the Agreement and

continue pursuing this litigation; or

 
3. The parties may stipulate to a dismissal of this action without prejudice, as the Second
Circuit has not expressly held that such settlement agreements require court approval.
See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 201 n.2.

SO ORDERED.

Dated: June 6, 2019

New York, New York Ronnie Abrams
United States District Judge

 

 
